Woodward, J. (dissenting):
I am unable to agree with the conclusion reached by Mr. Justice ■Cullen in this case. He has correctly stated that if this were an action in the Supreme Court it could not well be doubted that the ■court would have had power to grant the relief sought, despite the lapse of time between the decree and the application, and that it has been held that the court has inherent authority to open defaults and to set aside or to vacate judgments, in furtherance of the ends of justice, and that such power neither proceeds from nor is its exercise limited by the Code of Civil Procedure, citing in support of this position Hatch v. Central Nat. Bank (78 N. Y. 487); Vanderbilt v. Schreyer (81 id. 646); Ladd v. Stevenson (112 id. 325). In the first of these cases the plaintiffs sued to recover money paid on the purchase of certain forged bonds. They recovered judgment in the action, which judgment was paid. Two and a half years afterwards plaintiffs discovered that they had not included in their suit all the bonds, and thereupon applied to vacate the judgment and to amend the complaint by inserting in their demand the omitted bonds, a demand which, at the time, had become barred by the Statute of Limitations. The application was granted by the Special Term, whose order was affirmed by the General Term. The Court of Appeals dismissed an appeal from the order, on the ground that it Was within the power of the Supreme Court to grant the relief given. Certainly the court exercised, in the cases cited, a power as great as that which was invoked by the surrogate in the case before us. But these decisions are not conclusive as to the authority of the surrogate.
The courts of surrogates are wholly statutory, and have only such powers as are granted to them by the statute. By section 2481, Code of Civil Procedure, a surrogate is given power “ To open, vacate, modify, or set aside, or to enter, as of a former time, a decree •or order of his court; or to grant a new trial or a new hearing for fraud, newly-discovered evidence, clerical error, or other sufficient •cause. The powers conferred by this subdivision must be exercised only in a like case and in the same manner as a court of record and *550of general jurisdiction exercises the same powers.” The statutory power' of a court of record to vacate its own judgments is found in sections 1282 and 1290 of the Code of Civil Procedure. By these-sections it is provided that motions to vacate or set aside judgments must, except in the case of fraud, be made either within one or within two years from the entry of judgment. In this -case there is. alleged no fraud, but simply an error, and that made by the applicant himself. If, therefore, the effect of section 2481 of the Code,, already cited, is to confer upon Surrogates’ Courts only the statutory power to vacate decrees possessed by courts of record, and not then-inherent power, this application was properly denied. If the question were an original one and this provision of the section stood alone, I should not be inclined to construe the power of the surrogate as so limited. But the Code, in the same section, further provides that on an appeal from a determination made by the surrogate on an application to vacate or set aside a decree or grant a new trial,, the General Term of the Supreme Court has the same power as the surrogate, and that his determination must be reviewed as if an original application was made to -that term. Mr. Justice Oüll'eit cites the Matter of Hawley (100 N. Y. 206), and seeks to distinguish the case at bar.- But the statute directs that an appeal from the determination of the surrogate on such an application shall be reviewed as an original application to the appellate court. Therefore, while the opinion of the Court of Appeals leaves the question of the inherent jurisdiction of the Surrogate’s Court undetermined,, the decision of the court necessarily involves the conclusion that the jurisdiction does not exist. As' the only grant of power to the surrogate is in section 2481, and in that section it is provided that-the exercise of the power may be reviewed by the appellate court,. I do not see how we can say that the provisions for appeal apply only to the statutory'power of the Surrogate’s Court, and hot to its-inherent power, for indeed the term “inherent power” is a misno-mer when applied to-Surrogates’ Courts, since a power that, in the Supreme Court would be inherent would be possessed by the Surrogates’ Court only by virtue of the statute. ■ Therefore, when the-Court of Appeals decided that the General Term could not on appeal vacate a decree of the surrogate in furtherance of justice, it *551seenis to me it necessarily decided that the ■ surrogate himself had no greater power.
The order appealed from should be affirmed, with ten dollars costs and disbursements.
Bartlett, J., concurred with Woodward, J.
Order reversed, with ten dollars costs and disbursements, and application remitted to the Surrogate’s Court to be heard- on the merits.